Exhibit 10.2

 

EXECUTION VERSION

 

CONTRIBUTION AND SUBSCRIPTION AGREEMENT

 

This Contribution and Subscription Agreement (this “Agreement”), is made and
entered effective as of June 17, 2015, among Eagle US 2, LLC, a Delaware limited
liability company (“Purchaser”), Axiall Corporation, a Delaware corporation
(“Axiall Corporation”), and LACC, LLC, a Delaware limited liability company (the
“Company”).

 

RECITALS

 

WHEREAS, Company is a limited liability company formed under the laws of the
State of Delaware on June 17, 2015;

 

WHEREAS, on June 17, 2015, Purchaser and Lotte Chemical USA Corporation, a
Delaware corporation (“Lotte”) entered into the Amended and Restated Limited
Liability Company Agreement of Company (as amended from time to time, the “LLC
Agreement”);

 

WHEREAS, Purchaser desires to purchase from Company, and Company desires to sell
and issue to Purchaser, the Interests in Company as set forth in Section 1
below, subject to the terms and conditions of this Agreement and the LLC
Agreement;

 

WHEREAS, Axiall Corporation will derive substantial benefits from Purchaser’s
Interests in the Company and is agreeing to be jointly and severally liable for
certain obligations of Purchaser hereunder in order to induce the Company to
enter into this Agreement;

 

WHEREAS, Lotte entered into a Contribution and Subscription Agreement, dated as
of the date hereof (the “Lotte Contribution Agreement”); and

 

WHEREAS, this Agreement is one of the “Contribution Agreements” as defined in
the LLC Agreement.

 

AGREEMENT

 

NOW, THEREFORE, in consideration of the foregoing and the mutual and dependent
covenants hereinafter set forth, the parties agree as follows:

 

1.                                      Purchase and Sale. Subject to the terms
and conditions of this Agreement and the LLC Agreement, at the Closing,
Purchaser shall purchase from Company, and Company shall sell and issue to
Purchaser an Interest in Company with the corresponding Percentage Interest set
forth beside Purchaser’s name on Schedule 1 attached hereto (the “Purchased
Securities”). Payment for the Purchased Securities shall be made at the Closing
by Purchaser by making its Initial Capital Contribution to the capital of
Company in United States Dollars, in the amount set forth beside Purchaser’s
name on Schedule 1 attached hereto.  The Purchased Securities are subject to the
terms of the LLC Agreement.

 

--------------------------------------------------------------------------------


 

2.                                      LLC Agreement. Purchaser hereby
irrevocably agrees (a) that effective at the Closing it is a Member of Company
on the terms set forth in the LLC Agreement, and (b) to adhere to, comply with
and be bound by the terms of the LLC Agreement.

 

3.                                      Capital Contributions.

 

(a)                                 Purchaser and Axiall Corporation, jointly
and severally, hereby irrevocably agree to make, from time to time, the
following Capital Contributions to Company in accordance with this Agreement and
the LLC Agreement:

 

(i)                                     The Initial Capital Contribution on the
date hereof, which results in Purchaser owning 10% of the Percentage Interests
of the Company (such percentage, the “Participation Percentage”); and

 

(ii)                                  Subject to terms and conditions of this
Section 3, Capital Contributions in an amount equal to (A) Purchaser’s
Participation Percentage multiplied by (B) Construction Costs (as defined in the
Lotte Contribution Agreement), as and when required by the Company to timely
satisfy its obligations or requirements (the “Development Capital
Contributions”); provided, however, (x) subject to clause (y) below, in no event
shall Purchaser or Axiall Corporation’s obligation to fund or pay to the Company
or otherwise incur, guaranty, or obligate themselves for or on behalf of the
Company exceed individually or in the aggregate (1) the Annual Maximum Amount
per Calendar Year, and (2) $225,000,000 (the “Development Capital Commitment”),
and (y) notwithstanding Purchaser’s Participation Percentage, to the extent
Purchaser or Axiall Corporation has not funded the total Development Capital
Commitment, in calendar year 2019 Purchaser or Axiall Corporation shall fund the
remaining unfunded balance of the Development Capital Commitment to satisfy
Construction Costs when requested by the Board of Members.

 

For the purposes of this Agreement, (x) “Annual Maximum Amount” means the lesser
of (A) $50,000,000 per Calendar Year and (B) an amount per Calendar Year that
results in Axiall’s Percentage Interest adjusting to no more than 19.99% after
giving effect to the contribution, and (y) “Calendar Year” means each one year
period starting on January 1 and ending on December 31. The Annual Maximum
Amount shall be prorated for the 2015 Calendar Year based on the number of days
remaining in 2015 as of the date of this Agreement.

 

(b)                                 If Purchaser or Axiall Corporation elects,
at its option and in its sole discretion, to fund a Development Capital
Contribution in any Calendar Year in excess of the Annual Maximum Amount for
such Calendar Year, such excess shall reduce the Annual Maximum Amount for the
following Calendar Year (or Calendar Years, if such excess is greater than
$50,000,000) on a dollar by dollar basis;

 

(c)                                  Subject to the terms and conditions of this
Section 3, Development Capital Contributions shall be due in the amounts and on
the dates required under the EPC Agreements or as otherwise required under the
LLC Agreement.

 

2

--------------------------------------------------------------------------------


 

(d)                                 All Development Capital Contributions of
Purchaser shall be made in United States Dollars by wire transfer of immediately
available funds to an account designated by Company.

 

(e)                                  Any Capital Contributions made by Axiall
Corporation shall be deemed made on Purchaser’s behalf, and in no event shall
Axiall Corporation become a Member of the Company or be entitled to any of the
rights or privileges under the LLC Agreement.

 

(f)                                   Purchaser’s and Axiall Corporation’s
obligations under this Section 3 to fund Development Capital Contributions are
conditioned upon the board of directors of Axiall Corporation approving this
Agreement, the transactions contemplated hereby, and the construction of the
Facility and the related investments therefor, which approval may be granted or
withheld in the sole and absolute discretion of the board of directors of Axiall
Corporation (the “Board Approval”).

 

4.                                      Closing. The purchase and sale of the
Purchased Securities shall take place on the date hereof simultaneously with the
execution and delivery of this Agreement (the “Closing”). The Closing may take
place remotely by the electronic exchange of documents. At the Closing:

 

(a)                                 Purchaser or Axiall Corporation shall
deliver to Company the aggregate amount of cash equal to Purchaser’s Initial
Capital Contribution by wire transfer of immediately available funds to an
account designated by Company prior to the Closing;

 

(b)                                 Purchaser shall deliver to Company a duly
executed closing certificate, in the form attached hereto as Exhibit A; and

 

(c)                                  Purchaser shall deliver to Company a duly
executed and completed IRS Form W-9.

 

5.                                      Representations and Warranties of
Purchaser. Purchaser represents and warrants to Company as of the date hereof
and each time a Capital Contribution is made to Company as follows:

 

(a)                                 Organization and Standing. Purchaser is duly
organized or formed, validly existing in good standing under the laws of the
jurisdiction of its incorporation or formation and has all requisite power and
authority to execute and deliver this Agreement and to perform its obligations
hereunder. Purchaser is qualified to do business as a foreign entity and is in
good standing in each jurisdiction in which its conduct of business or ownership
of property requires it to qualify.

 

(b)                                 Authority; Enforceability. The execution,
delivery, and performance by Purchaser of this Agreement and the consummation by
Purchaser of the transactions contemplated hereby have been duly authorized by
all necessary action on the part of Purchaser and its board of directors (or
similar managing board or member). No other act, consent, approval of
authorization or other proceeding on the part of Purchaser or any other Person
is or was necessary to authorize the execution, delivery or performance of this
Agreement and the consummation by Purchaser of the transactions contemplated

 

3

--------------------------------------------------------------------------------


 

hereby.  This Agreement has been duly executed and delivered by Purchaser, and
this Agreement constitutes the legal, valid and binding obligations of
Purchaser, enforceable against Purchaser in accordance with its terms.

 

(c)                                  No Conflict. The execution, delivery, and
performance by Purchaser of this Agreement do not and the consummation by
Purchaser of the transactions contemplated hereby will not (with or without the
giving of notice or the lapse of time or both), contravene, conflict with or
result in a breach or violation of, or a default under, (i) Purchaser’s articles
or certificate of incorporation or by-laws (or similar constitutive documents),
(ii) any judgment, order, decree, statute, rule, regulation or other Law
applicable to Purchaser, or (iii) any contract, agreement or instrument by which
Purchaser is bound.  No consent, approval, order or authorization of, or
registration, declaration or filing with, any Person, court, administrative
agency or other Governmental Body or instrumentality, domestic or foreign, is
required by or with respect to Purchaser in connection with the execution,
delivery, and performance by Purchaser of this Agreement or the consummation by
Purchaser of the transactions contemplated hereby.

 

(d)                                 Access to and Evaluation of Information
Concerning Company; General Solicitation. Purchaser has:

 

(i)                                     such knowledge, sophistication and
experience in business and financial matters so as to be capable of evaluating
the merits and risks of purchasing the Purchased Securities, including the risk
that Purchaser could lose the entire value of the Purchased Securities, and has
so evaluated the merits and risks of such purchase;

 

(ii)                                  been given access to and an opportunity to
examine such documents, materials and information concerning Company, including,
without limitation, the LLC Agreement and the Related Project Agreements, as
Purchaser deems to be necessary or advisable in order to reach an informed
decision as to an investment in Company, to the extent that Company possesses
such information, has carefully reviewed and understands these materials and has
had answered to Purchaser’s full satisfaction any and all questions regarding
such information;

 

(iii)                               made such independent investigation of
Company, its management, and related matters as Purchaser deems to be necessary
or advisable in connection with the purchase of such Purchased Securities, and
is able to bear the economic and financial risk of purchasing the Purchased
Securities (including the risk that Purchaser could lose the entire value of the
Purchased Securities); and

 

(iv)                              not been offered the Purchased Securities by
any means of general solicitation or general advertising.

 

(e)                                  Accredited Investor; No Public Distribution
Intent. Purchaser is:

 

(i)                                     an “accredited investor” as defined in
Rule 501 of Regulation D promulgated under the Securities Act of 1933, as
amended (the “Securities Act”); and

 

4

--------------------------------------------------------------------------------


 

(ii)                                  purchasing the Purchased Securities for
Purchaser’s own benefit and account for investment only and not with a view to,
or for resale in connection with, a public offering or distribution thereof.

 

(f)                                   OFAC. The amounts contributed by or on
behalf of Purchaser to Company are not and will not be not directly or
indirectly derived from activities that contravene federal, state or
international Laws, including anti-money laundering laws and regulations. To the
knowledge of Purchaser, none of (i) Purchaser; (ii) any Person controlling or
controlled by Purchaser; or (ii) any Person for whom Purchaser is acting as
agent or nominee in connection with this investment is either (A) a Person named
on an Office of Foreign Assets Control in the United States Department of the
Treasury (“OFAC”) list, or a Person prohibited under any program administered by
OFAC, or (B) a Senior Foreign Political Figure, or any immediate family member
or close associate of a Senior Foreign Political Figure.  Purchaser is not
affiliated with a non-U.S. banking institution (a “Foreign Bank”), and Purchaser
does not receive deposits from, makes payments on behalf of, or handle other
financial transactions related to a Foreign Bank. For the purposes of this
Section 5(f), “Senior Foreign Political Figure” means a senior official in the
executive, legislative, administrative, military or judicial branches of a
non-U.S. Governmental Body (whether elected or not), a senior official of a
major non-U.S. political party, or a senior executive of a non-U.S.
government-owned corporation, including any Person that has been formed by, or
for the benefit of, a Senior Foreign Political Figure.

 

6.                                      Acknowledgements and Agreements of
Purchaser. Purchaser acknowledges and agrees as follows:

 

(a)                                 No Market for Purchased Securities. No
market for the resale of any of the Purchased Securities currently exists, and
no such market may ever exist. Accordingly, Purchaser must bear the economic and
financial risk of an investment in its Purchased Securities for an indefinite
period of time.

 

(b)                                 No Registration. The Purchased Securities
have not been registered under the Securities Act or the securities laws of any
other jurisdiction and the offer and sale of the Purchased Securities are being
made in reliance on one or more exemptions for private offerings under
Section 4(a)(2) of the Securities Act and applicable securities laws.
Accordingly, no Transfer (whether with or without consideration) is permitted
unless such Transfer is registered under the Securities Act and other applicable
securities laws, or an exemption from such registration is available.

 

(c)                                  Transfer Restrictions. The Purchased
Securities are subject to the restrictions on Transfer as set forth in the LLC
Agreement. Accordingly, no Transfer of any of the Purchased Securities is
permitted unless such Transfer complies with the applicable provisions of the
LLC Agreement.

 

(d)                                 Disclosure. Other than the representations
and warranties of Company set forth in Section 7 or any representations and
warranties set forth in the LLC Agreement or the Related Project Agreements,
neither Company nor any other Person makes any

 

5

--------------------------------------------------------------------------------


 

representation or warranty, expressed or implied, as to the accuracy or
completeness of the information provided or to be provided to Purchaser by or on
behalf of Company or related to the transactions contemplated hereby, and
nothing contained in any documents provided or statements made by or on behalf
of Company to Purchaser is, or shall be relied upon as, a promise or
representation by Company or any other Person that any such information is
accurate or complete.

 

(e)                                  Capital Contributions. The LLC Agreement
and this Agreement require Purchaser to fund Capital Contributions to Company.
Subject to the rights and limitations provided in this Agreement, in the event
Purchaser defaults on such obligations, Company and the other Purchaser are
entitled to various rights and remedies under the LLC Agreement, including,
without limitation, instituting proceedings against Purchaser and diluting
Purchaser’s Percentage Interests in Company in accordance with the term and
conditions of the LLC Agreement.

 

7.                                      Representations and Warranties of
Company. Company represents and warrants to Purchaser as of the date hereof and
each time a Capital Contribution is made to Company as follows:

 

(a)                                 Organization and Standing. Company is duly
formed, validly existing and in good standing under the laws of the state of
Delaware. Company has all requisite power and authority to own, license and
operate its properties, to carry on its business as now conducted and as
proposed to be conducted and to execute and deliver this Agreement and to
perform its obligations hereunder.

 

(b)                                 Authority. The execution, delivery, and
performance by Company of this Agreement and the consummation by Company of the
transactions contemplated hereby have been duly authorized by all necessary
action on the part of Company. This Agreement has been duly executed and
delivered by Company, and this Agreement constitutes a legal, valid and binding
obligation of Company, enforceable against Company in accordance with its terms.

 

(c)                                  No Conflict. The execution, delivery, and
performance by Company of this Agreement does not and the consummation by
Company of the transactions contemplated hereby will not (with or without the
giving of notice or the lapse of time or both), contravene, conflict with or
result in a breach or violation of, or a default under, (i) Company’s
certificate of formation or the LLC Agreement, (ii) subject to the accuracy of
Purchaser’s representations and warranties in Section 5 of this Agreement, any
judgment, order, decree, statute, rule, regulation or other law applicable to
Company or (iii) in any material respects, any contract, agreement or instrument
by which Company is bound. No consent, approval, order or authorization of, or
registration, declaration or filing with, any court, administrative agency or
other Governmental Body or instrumentality, domestic or foreign, is required by
or with respect to Company in connection with the execution, delivery, and
performance by Company of this Agreement or the consummation by Company of the
transactions contemplated hereby.

 

6

--------------------------------------------------------------------------------


 

(d)           Validity of Purchased Securities. The Purchased Securities have
been duly authorized and, when issued and paid for in accordance with the terms
of this Agreement, will be validly issued to Purchaser free of any liens, claims
or other encumbrances, except for restrictions on transfer provided for herein,
in the LLC Agreement or under the Securities Act or other applicable securities
laws.

 

8.             Representations and Warranties of Axiall Corporation. Axiall
Corporation represents and warrants to Company as of the date hereof and each
time a Capital Contribution is made by it to the Company in accordance with this
Agreement as follows:

 

(a)           Organization and Standing. Axiall Corporation is duly organized or
formed, validly existing in good standing under the laws of the jurisdiction of
its incorporation or formation and has all requisite power and authority to
execute and deliver this Agreement and to perform its obligations hereunder.
Axiall Corporation is qualified to do business as a foreign entity and is in
good standing in each jurisdiction in which its conduct of business or ownership
of property requires it to qualify.

 

(b)           Authority; Enforceability. The execution, delivery, and
performance by Axiall Corporation of this Agreement and the consummation by
Axiall Corporation of the transactions contemplated hereby have been duly
authorized by all necessary action on the part of Axiall Corporation and its
board of directors (or similar managing board or member). No other act, consent,
approval of authorization or other proceeding on the part of Axiall Corporation
or any other Person is or was necessary to authorize the execution, delivery or
performance of this Agreement and the consummation by Axiall Corporation of the
transactions contemplated hereby. This Agreement has been duly executed and
delivered by Axiall Corporation, and this Agreement constitutes the legal, valid
and binding obligations of Axiall Corporation, enforceable against Axiall
Corporation in accordance with its terms.

 

(c)           No Conflict. The execution, delivery, and performance by Axiall
Corporation of this Agreement do not and the consummation by Axiall Corporation
of the transactions contemplated hereby will not (with or without the giving of
notice or the lapse of time or both), contravene, conflict with or result in a
breach or violation of, or a default under, (i) Axiall Corporation’s articles or
certificate of incorporation or by-laws (or similar constitutive documents),
(ii) any judgment, order, decree, statute, rule, regulation or other Law
applicable to Axiall Corporation, or (iii) any contract, agreement or instrument
by which Axiall Corporation is bound.  No consent, approval, order or
authorization of, or registration, declaration or filing with, any Person,
court, administrative agency or other Governmental Body or instrumentality,
domestic or foreign, is required by or with respect to Axiall Corporation in
connection with the execution, delivery, and performance by Axiall Corporation
of this Agreement or the consummation by Axiall Corporation of the transactions
contemplated hereby.

 

(d)           Subsidiary Relationship. Purchaser is a wholly owned subsidiary of
Axiall Corporation.

 

7

--------------------------------------------------------------------------------


 

9.             Survival of Representations and Warranties and Acknowledgements
and Agreements. All representations and warranties and acknowledgements and
agreements contained herein or made in writing by any party in connection
herewith shall survive the execution and delivery of this Agreement and the
consummation of the transactions contemplated hereby, regardless of any
investigation made by any party or on its behalf.

 

10.          Consent. Pursuant to Section 5.4(a) of the LLC Agreement, Purchaser
hereby approves, confirms, and ratifies (i) the Initial Capital Contributions
and Development Capital Contributions as of the date hereof, (ii) the execution,
delivery, and performance by Company of this Agreement, the Lotte Contribution
Agreement, and the agreements delivered in connection with this Agreement, and
the consummation of the transactions contemplated hereby and thereby, with such
changes to such agreements as the Board of Members may deem necessary, desirable
or appropriate for Company (provided nothing herein shall obligate a Purchaser
to agree to be bound by such a change to the extent Purchaser is also a party
thereto), (iii) any and all actions, and the preparation, execution and delivery
of any and all such other documents or instruments, as the Board of Members or
Officers may deem necessary, desirable or appropriate to otherwise carry out the
full intent and purpose of the foregoing approvals, and (iv) any and all actions
of or on behalf of Company that have taken place prior to the date hereof with
respect to the matters described in the foregoing clauses (i), (ii), and (iii).

 

11.          Miscellaneous.

 

(a)           Notices. All notices, requests, consents, claims, demands, waivers
and other communications hereunder shall be in writing and shall be deemed to
have been given (a) when delivered by hand (with written confirmation of
receipt); (b) when received by the addressee if sent by a nationally recognized
overnight courier (receipt requested); (c) on the date sent by facsimile or
e-mail of a PDF document (with confirmation of transmission) if sent during
normal business hours of the recipient, and on the next business day if sent
after normal business hours of the recipient; or (d) on the third day after the
date mailed, by certified or registered mail, return receipt requested, postage
prepaid. Such communications must be sent to the respective parties at the
addresses indicated in Section 12.3 of LLC Agreement (or at such other address
for a party as shall be specified in a notice given in accordance with this
Section 11(a)), provided any communication to Company shall be sent to both of
Lotte and the Purchaser and any communication to the Purchaser must be sent to
both the Purchaser and Axiall Corporation at its address set forth on the
signature page hereto.

 

(b)           Entire Agreement. This Agreement, the LLC Agreement, and the
agreements delivered in connection with this Agreement and with the LLC
Agreement constitute the sole and entire agreement of the parties to this
Agreement with respect to the subject matter contained herein, and supersedes
all prior and contemporaneous understandings and agreements, both written and
oral, with respect to such subject matter, provided this Agreement does not
supersede (i) the FEED Study Reimbursement Agreement, dated as of May 28, 2014,
by and between Axiall Corporation and Lotte, as amended from time to time or
(ii) the Parent Guaranty, dated May 28, 2014 by Lotte

 

8

--------------------------------------------------------------------------------


 

Chemical Corporation in favor of Axiall Corporation, the provisions of which
shall survive in accordance with the terms thereof.

 

(c)           Successor and Assigns. This Agreement shall be binding upon and
shall inure to the benefit of the parties hereto and their respective successors
and permitted assigns. However, neither this Agreement nor any of the rights of
the parties hereunder may otherwise be Transferred by any party hereto without
the prior written consent of the other party except (and provided the transferee
has agreed as a condition of such assignment to be bound by this Agreement, and
that Axiall Corporation remains jointly and severally liable for any transferred
obligations under this Agreement in an instrument reasonably acceptable to the
Parties) for a Transfer by Purchaser of all or part of its Interest to a Person
that is an Affiliate of the Purchaser. Any attempted transfer or assignment in
violation of this Section 11(c) shall be null and void.

 

(d)           No Third-Party Beneficiaries. This Agreement is for the sole
benefit of the parties hereto and their respective successors and permitted
assigns and nothing herein, express or implied, is intended to or shall confer
upon any other person any legal or equitable right, benefit or remedy of any
nature whatsoever, under or by reason of this Agreement; provided, however, that
Lotte and its Affiliates shall each be third party beneficiaries of this
Agreement.

 

(e)           Headings. The headings in this Agreement are for reference only
and shall not affect the interpretation of this Agreement.

 

(f)            Amendment and Modification; Waiver. This Agreement and the
schedules attached hereto may only be amended, modified or supplemented by an
agreement in writing signed by each party hereto and Lotte.  No waiver by any
party of any of the provisions hereof shall be effective unless explicitly set
forth in writing and signed by the party so waiving. No waiver by any party
shall operate or be construed as a waiver in respect of any failure, breach or
default not expressly identified by such written waiver, whether of a similar or
different character, and whether occurring before or after that waiver. No
failure to exercise, or delay in exercising, any rights, remedy, power or
privilege arising from this Agreement shall operate or be construed as a waiver
thereof; nor shall any single or partial exercise of any right, remedy, power or
privilege hereunder preclude any other or further exercise thereof or the
exercise of any other right, remedy, power or privilege.

 

(g)           Severability. If any term or provision of this Agreement is
invalid, illegal or unenforceable in any jurisdiction, such invalidity,
illegality or unenforceability shall not affect any other term or provision of
this Agreement or invalidate or render unenforceable such term or provision in
any other jurisdiction.

 

(h)           Governing Law; Submission to Jurisdiction. This Agreement shall be
governed by and construed in accordance with the internal laws of the State of
Delaware without giving effect to any choice or conflict of law provision or
rule (whether of the State of Delaware or any other jurisdiction) that would
cause the application of Laws of any jurisdiction other than those of the State
of Delaware. Any legal suit, action or

 

9

--------------------------------------------------------------------------------


 

proceeding arising out of or based upon this Agreement or the transactions
contemplated hereby may only be instituted in the federal courts of the United
States of America located in the State of Delaware or the Courts of Chancery of
the State of Delaware (or, if such court lacks subject matter jurisdiction, in
the Superior Court of the State of Delaware), so long as one of such courts
shall have subject-matter jurisdiction over such suit, action or proceeding, and
that any case of action arising out of this Agreement shall be deemed to have
arisen from a transaction of business in the State of Delaware.  Each party
irrevocably submits to the exclusive jurisdiction of such courts in any such
suit, action or proceeding. Service of process, summons, notice or other
document by certified or registered mail to such party’s address set forth
herein shall be effective service of process for any suit, action or other
proceeding brought in any such court. The parties irrevocably and
unconditionally waive any objection to the laying of venue of any suit, action
or any proceeding in such courts and irrevocably waive and agree not to plead or
claim in any such court that any such suit, action or proceeding brought in any
such court has been brought in an inconvenient forum.

 

(i)            Waiver of Jury Trial. Each party irrevocably and unconditionally
waives any right it may have to a trial by jury in respect of any legal action
arising out of or relating to this Agreement or the transactions contemplated
hereby.

 

(j)            No Strict Construction. This Agreement shall be construed without
regard to any presumption or rule requiring construction or interpretation
against the party drafting an instrument or causing any instrument to be
drafted.

 

(k)           Certain Defined Terms.  Capitalized terms used in this Agreement
and its exhibits and schedules but not defined herein shall have the meanings
set forth in the LLC Agreement.

 

(l)            Termination. This Agreement may only be terminated (i) in a
writing signed by the Company and the Purchaser, (ii) by either of the Company
or the Purchaser upon a termination of the LLC Agreement pursuant to Section 9.9
thereof, or (iii) by the Purchaser for any reason or no reason at any time
before the Board Approval is granted. Upon such termination, neither Purchaser
nor Axiall Corporation nor Company shall have any further rights or obligations
hereunder (including any obligations to fund capital contributions pursuant to
Section 3), and this Agreement shall become void and of no effect without
liability to any party, provided (i) any obligation to contribute amounts to
satisfy payment of any Construction Costs incurred prior to the date of
termination of this Agreement and (ii) the provisions of Section 11, shall
expressly survive termination of this Agreement.

 

(m)          Counterparts. This Agreement may be executed in counterparts, each
of which shall be deemed an original, but all of which together shall be deemed
to be one and the same agreement. A signed copy of this Agreement delivered by
facsimile, e-mail or other means of electronic transmission shall be deemed to
have the same legal effect as delivery of an original signed copy of this
Agreement.

 

[Signature page follows.]

 

10

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have executed this Agreement effective on
the date first written above.

 

 

COMPANY:

 

 

 

LACC, LLC

 

 

 

By:

/s/ Jinkoo Hwang

 

Name:

Jinkoo Hwang

 

Title:

Managing Director

 

 

 

 

 

AXIALL:

 

 

 

EAGLE US 2 LLC

 

 

 

By:

/s/ Timothy Mann, Jr.

 

Name:

Timothy Mann, Jr.

 

Title:

Secretary

 

 

 

 

 

AXIALL CORPORATION

 

 

 

By:

/s/ Paul D. Carrico

 

Name:

Paul D. Carrico

 

Title:

President and Chief Executive Officer

 

 

 

[Signature Page to Contribution Agreement — Axiall]

 

--------------------------------------------------------------------------------


 

Schedule 1

 

Percentage Interests and Capital Contributions

 

Purchaser

 

Percentage Interest

 

Initial Capital
Contribution

 

Maximum
Development Capital
Commitment

 

Eagle US 2 LLC

 

10

%

$

10.00

 

$

225,000,000

 

 

--------------------------------------------------------------------------------


 

EXHIBIT A

 

FORM OF CLOSING CERTIFICATE

 

CLOSING CERTIFICATE

 

[    ], 2015

 

THIS CLOSING CERTIFICATE is delivered pursuant to Section 4 of the Contribution
and Subscription Agreement, dated effective as of [   ] (the “Contribution
Agreement”), among LACC, LLC, a Delaware limited liability company (the
“Company”) Eagle US 2 LLC, a Delaware limited liability company (the
“Purchaser”) and Axiall Corporation, a Delaware corporation.

 

Purchaser hereby represents, warrants, and certifies to Company as of the date
first written above that:

 

1.             Attached hereto as Exhibit A is a true, accurate and complete
copy of the resolutions adopted by the board of directors (or similar managing
board or members) of Purchaser authorizing the execution, delivery and
performance of the Contribution Agreement and the other agreements contemplated
thereby.  Such resolutions have not been amended, rescinded or modified since
their adoption and remain in full force and effect as of the date hereof.

 

2.             Attached hereto as Exhibit B is the certificate of good standing
of Purchaser issued by the Secretary of State of the State of Delaware on [  ],
2015.

 

3.             Attached hereto as Exhibit C is a true, accurate and complete
copy of the Certificate of Formation of Purchaser.  Such Certificate of
Formation has not been amended, rescinded or modified since the date thereof and
remains in full force and effect as of the date hereof.

 

4.             Attached hereto as Exhibit D is a true, accurate and complete
copy of the Limited Liability Company Agreement of Purchaser. Such Limited
Liability Company Agreement has not been amended, rescinded or modified since
the date thereof and remains in full force and effect as of the date hereof.

 

IN WITNESS WHEREOF, Purchaser has duly executed and delivered this Closing
Certificate effective as of the date first set forth above.

 

 

EAGLE US 2 LLC

 

 

 

 

 

By:

 

 

Name:

 

Title:

 

--------------------------------------------------------------------------------